Holden, J.,
delivered the opinion of the court.
From a judgment in favor of the appellees in the circuit court of Hinds county, the appellant appeals.
The undisputed evidence in this record discloses that the appellees, defendants in the court below, directed the appellant by written order to ship- to appellees at Jackson, Miss., from Chicago, the goods sued for in this case, and that the appellant, acting upon this written order,promptly shipped the goods to appellees by delivering the same to a common carrier, the Illinois Central Railroad Company, f. o. b. at Chicago, for transportation and delivery to appellees at Jackson, Miss., which shipment, it seems, was not received by the appellees, on account of the goods having been destroyed by fire at Jackson while in the hands of the railroad company. It is further shown that the appellant duly notified appellees of the shipment by mailing to them the acceptance of the order, invoice of the goods, and the railway bill of lading. The appellees, however, deny, in a very unsatisfactory way, receiving any notice of the shipment.
Under this state of facts, the appellees were clearly liable for the purchase price of the goods. It is well settled law that a delivery to a common carrier is a delivery to the consignee. The appellant, acting under the written instructions of appellees, shipped the goods and did -everything required of it; and, even though appellees failed to receive notice of the shipment, this did not relieve them of liability to the appellant. If the appellees have any right of redress at all, it would be against the arilroad company for the loss of the goods. The judgment of the lower court is reversed, and judgment entered here for the appellant for the amount of its claim.

Reversed, and judgment here.